EXAMINER'S AMENDMENT
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.
Authorization for this examiner’s amendment was given in an interview with Jason Paul DeMont on 1/26/2022.
The application has been amended as follows: 
the claims filed on 01/24/2022 are amended as follows:
in claim 56's line 15, delete "beam" and insert --beamlet--;
in claim 56's line 16, delete "beam" and insert -- beamlet--;
in claim 61's line 2-3, delete "about 1 millimeter and a major axis of about 15 millimeters" and insert "less than 15 millimeters and a major axis of less than 50 millimeters"; and
claim 65 was replaced with "The method of claim 63, where the first optical wedge rotates relative to the second optical wedge." 
Reasons for Allowance
Claims 56, 61, 63, 65, 71-72 and 75 are allowed.
The following is an examiner’s statement of reasons for allowance: 
The primary reason for allowing claim 56 is that the prior art fails to provide any teachings, suggestions, motivations, or other rationales to arrive at generating at least a portion of the three-dimensional object from the strand of material after heating the strand of material with 
REESE PG Publication No. 20180117851 has the same drawings, discusses elliptical polarization (see e.g., ¶5, ¶10, and ¶73), and appears to have the same Applicant

    PNG
    media_image1.png
    741
    385
    media_image1.png
    Greyscale

However, REESE does not qualify as prior at because it's provisional applications lacks support for elliptical polarization. REESE PG Publication No. 20180117851's claims benefit to US Provision Application No. 62/344,250, filed on 06/01/2016, and PCT/US2017/035551, filed on 06/01/2017. While PCT/US2017/035551's original filing does provide support for elliptical polarization, US Provision Application No. 62/344,250 does not provide support for elliptical polarization. Therefore, REESE PG Publication No. 20180117851's earliest filing date supporting the elliptical polarization is 06/01/2017. Applicant's provisional application, filed on 05/22/2017, provides support for the elliptical polarization. Therefore, REESE PG Publication No. 20180117851's elliptical polarization (see e.g., ¶5, ¶10, and ¶73) does not qualify as prior art. 


    PNG
    media_image2.png
    708
    549
    media_image2.png
    Greyscale

	 directing a strand of material (Figure 1 106) from a source (114) towards a base (102);

    PNG
    media_image3.png
    475
    549
    media_image3.png
    Greyscale

splitting (see Figure 2A's 140) a light beam from one light source into:
		(i) a first light beamlet (128A), and
		(ii) a second light beamlet (128B);
	 heating the strand of material with
		(i) the first light beamlet (at 126; ¶23), and

	 generating at least a portion of the three-dimensional object from the strand of material after heating the strand of material with the first light beamlet and with the second light beamlet (¶21).
US 20180237329 teaches using shapers to shape the laser beams 128A, 128B (or the combined beams 128A', 128B') focused into the build zone 104 into a non-round shape, such as rectangular shape or elliptical shape (¶27)—which is different than elliptical polarization.
Therefore, US 20180237329, like REESE PG Publication No. 20180117851, fails to disclose wherein the first light beamlet has an elliptical polarization; and wherein the second light beamlet has an elliptical polarization.
US 20170072633 teaches the use of a glan polarizer-rotating polarizing prism couple (GL5-B, PRM05 GL5 from Thorlabs) (¶27). However, this is a downstream filter that does not make obvious arriving at elliptical polarization. 
Elliptical polarization is generally well known (see Edmund. Introduction to Polarization. https://www.edmundoptics.com/knowledge-center/application-notes/optics/introduction-to-polarization/ (retrieved online 01/25/2022)). However, a method of using elliptical polarization within additive manufacturing in the above manner is novel.
US 20160067820 (of record) discloses structures relevant to claims 63 and 65 but fails to remedy the above deficiencies. 
Therefore, claim 56 is allowed because the prior art fails to provide any teachings, suggestions, motivations, or other rationales to arrive at generating at least a portion of the three-dimensional object from the strand of material after heating the strand of material with the first 
Claims 61, 63, 65, 71-72 and 75 are allowed for the same reasons via their dependency on claim 56.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Response to Arguments
Claims 56, 61, 63, 65, 71-72 and 75 are allowed. Applicant's remarks are persuasive to the extent they conform with the above reasons for allowance. 

Information Disclosure Statement
The Examiner wishes to make of record the following US Patents, Publications, or other English equivalents corresponding to the foreign references identified in the Information Disclosure Statements filed on 02/19/2020 and 01/24/2022:
EP 3045992 = US 20160202691;
EP 3051445 = no US equivalents but published in English;
EP 3148711 = US 20170182718;
EP 3150361 = US 20170210074;
GB 2453945 = no US equivalents but published in English;
KR 100847550 = No US or English equivalents located;
KR 101451794 = No US or English equivalents located;
KR 20130060144 = No US or English equivalents located;
WO 2014193505 = US 20160114532;
WO 2015009938 = US 20140361460;
WO 2015042422 = no US equivalents but published in English
WO 2015119819 = US 20160332369;
WO 2015130401 = US 20160325491;
WO 2015163776 = no US equivalents but published in English;

WO 2015193819 = US 20170157845;
WO 2016142472 = US 20180079135;
WO 2016187106 = no US equivalents but published in English;
WO 2017008789 = US 20180200955;
WO 2017100783 = US 20170165908;
WO 2017123726 = US 20170120519;
WO 2017149896 = US 20180354182;
WO 2017210490 = US 20180117836;
WO 2018182773 = US 20170274585;
WO 2018204574 = US 20180319098;
WO 2018217650 = US 20200156310; and
WO 2019050509 = no US equivalents but published in English.
	Of the above, the following references were not supplied in any of the Information Disclosure Statements submitted by the Applicant and, therefore, are cited in the attached PTO-892 to be made of record:
US 20160114532; 
US 20160202691;
US 20160332369;
US 20170182718;
US 20170157845;
US 20170165908;
US 20180079135;
US 20180200955;
US 20180354182; and
US 20200156310.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MANLEY L CUMMINS IV whose telephone number is (469)295-9048. The examiner can normally be reached Monday-Friday 9:30 a.m. - 6:00 p.m. (CST).
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is 
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Joseph S Del Sole can be reached on (571)272-1130. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/M.L.C./Examiner, Art Unit 1743                                                                                                                                                                                                        

/JOSEPH S DEL SOLE/Supervisory Patent Examiner, Art Unit 1743